--------------------------------------------------------------------------------

Exhibit 10.1


U.S. $1,400,000,000


364-DAY TERM LOAN AGREEMENT


Dated as of March 20, 2020


Among


BECTON, DICKINSON AND COMPANY


as Borrower


and


THE LENDERS


party hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION


as Administrative Agent and a Lender


WELLS FARGO SECURITIES, LLC


as Sole Lead Arranger and Joint Bookrunner


THE BANK OF NOVA SCOTIA


as Joint Bookrunner and Syndication Agent



--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
         
Section 1.01
Certain Defined Terms
1
         
Section 1.02
Computation of Time Periods
14
         
Section 1.03
Accounting Terms
14
         
Section 1.04
Terms Generally
15        
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
15
         
Section 2.01
The Commitments
15
         
Section 2.02
Making the Loans
15
         
Section 2.03
[Reserved]
16
         
Section 2.04
Voluntary Reduction and Termination of the Commitments and Prepayments
16
         
Section 2.05
Repayment of Loans
17
         
Section 2.06
[Reserved]
17
         
Section 2.07
Interest
17
         
Section 2.08
Additional Interest on Eurodollar Rate Loans
18          
Section 2.09
Interest Rate Determinations
18
         
Section 2.10
Voluntary Conversion and Continuation of Loans
19
         
Section 2.11
Increased Costs
19
         
Section 2.12
Changed Circumstances
21          
Section 2.13
Payments and Computations
22
         
Section 2.14
Taxes
23          
Section 2.15
Sharing of Payments, Etc
26
         
Section 2.16
Defaulting Lenders
26
         
Section 2.17
Evidence of Debt
27



i

--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS OF CLOSING
27
         
Section 3.01
Conditions Precedent to the Closing Date
27
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
28
         
Section 4.01
Representations and Warranties of the Borrower
28
       
ARTICLE V
COVENANTS OF THE BORROWER
31          
Section 5.01
Affirmative Covenants
31
         
Section 5.02
Negative Covenants
34
       
ARTICLE VI
EVENTS OF DEFAULT
37
         
Section 6.01
Events of Default
37
       
ARTICLE VII
THE ADMINISTRATIVE AGENT
39
         
Section 7.01
Authorization and Authority
39
         
Section 7.02
Rights as a Lender
39
         
Section 7.03
Exculpatory Provisions
39
         
Section 7.04
Reliance by Administrative Agent
40
         
Section 7.05
Indemnification
40
         
Section 7.06
Delegation of Duties
40
         
Section 7.07
Resignation of Administrative Agent
40          
Section 7.08
Non-Reliance on Administrative Agent and Other Lenders
42
         
Section 7.09
[Reserved]
42
         
Section 7.10
Administrative Agent May File Proofs of Claim
42
         
Section 7.11
Certain ERISA Matters
43          
Section 7.12
No Other Duties, Etc
43



ii

--------------------------------------------------------------------------------

ARTICLE VIII
MISCELLANEOUS
44          
Section 8.01
Amendments, Etc
44
         
Section 8.02
Notices, Etc
44
         
Section 8.03
No Waiver; Remedies
46
         
Section 8.04
Costs, Expenses and Indemnification
47          
Section 8.05
Right of Set-off
48          
Section 8.06
Binding Effect
48
         
Section 8.07
Assignments and Participations
49          
Section 8.08
Governing Law; Submission to Jurisdiction
52          
Section 8.09
Severability
52          
Section 8.10
Execution in Counterparts
52
         
Section 8.11
Survival
52
         
Section 8.12
Substitution of Lender
53          
Section 8.13
Confidentiality
53          
Section 8.14
No Fiduciary Relationship
54          
Section 8.15
Patriot Act Notice
54          
Section 8.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
54          
Section 8.17
Waiver of Jury Trial
54          
Section 8.18
Electronic Execution of Assignments and Certain Other Documents
55          
Section 8.19
Acknowledgement Regarding Any Supported QFCs
56



iii

--------------------------------------------------------------------------------

SCHEDULES


Schedule I
Commitments Schedule
   
Schedule II
Subsidiary Indebtedness



EXHIBITS


Exhibit A
Form of Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Assignment and Assumption
Exhibit D-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Not Treated as
Partnerships)
Exhibit D-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants Not Treated as
Partnerships)
Exhibit D-3
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Treated as
Partnerships)
Exhibit D-4
Form of U.S. Tax Compliance Certificate (For Foreign Participants Treated as
Partnerships)



iv

--------------------------------------------------------------------------------

364-DAY TERM LOAN AGREEMENT


This 364-Day Term Loan Agreement, dated as of March 20, 2020 (this “Agreement”),
is entered into by among BECTON, DICKINSON AND COMPANY, a New Jersey corporation
(the “Borrower”), the Lenders (as hereinafter defined) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. The parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


Section 1.01         Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“Acquired Debt” means Debt of a Subsidiary of the Borrower acquired pursuant to
an acquisition not prohibited under this Agreement (or Debt assumed at the time
of such acquisition of an asset securing such Debt); provided that such Debt was
not incurred in connection with, or in anticipation or contemplation of, such
acquisition.


“Additional Amounts” has the meaning specified in Section 2.11(b).


“Administrative Agent” has the meaning specified in the preamble hereof.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.


“Agent Parties” has the meaning specified in Section 8.02(d)(ii).


“Agreement” has the meaning specified in the preamble hereof.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.


“Anti-Money Laundering Laws” means, collectively, the Patriot Act and any other
applicable terrorism or money laundering laws, rules, regulations or orders.


“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.


“Applicable Margin” means (a) for Eurodollar Rate Loans, 1.50% per annum, and
(b) for Base Rate Loans, zero.



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.


“Bail-In Action” has the meaning specified in Section 8.16.


“Bail-In Legislation” has the meaning specified in Section 8.16.


“Bank Loan Facility” means any bank term loan or revolving credit facility
(which, for the avoidance of doubt, shall exclude any commercial paper program,
Capital Lease Obligation, purchase money indebtedness and other similar lines of
credit).


“Base Rate” means, for any day, a fluctuating rate per annum in effect from time
to time, which rate per annum shall be equal to the highest of (a) the rate of
interest publicly announced by Wells Fargo as its prime rate in effect on such
day, (b) the sum of (i) ½ of 1.00% per annum and (ii) the Federal Funds Rate in
effect on such day and (c) the Eurodollar Rate for an Interest Period of one
month plus 1.00%.  The parties hereto acknowledge that the rate announced
publicly by Wells Fargo as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Base Rate Loan” means a Loan which bears interest as provided in Section
2.07(a).


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent in consultation with
the Borrower decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


2

--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(1)          in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or


(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(a)         a public statement or publication of information by or on behalf of
the administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


(b)         a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.12(b) and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.12(b).


3

--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning specified in the preamble hereof.


“Borrowing” means a group of Loans of the same Type made, continued or converted
on the same day and, in the case of a Borrowing of Eurodollar Loans, having the
same Interest Period.


“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Loan, on which dealings are carried on in the London
interbank market.


“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.


“Change in Control” means any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable, except that for purposes of this paragraph (a), such person or group
shall be deemed to have “beneficial ownership” of all shares that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time) is or becomes the “beneficial owner” (as such
term is used in Rule 13d-3 promulgated pursuant to the Exchange Act), directly
or indirectly, of more than 50% of the aggregate voting power of all Voting
Stock of the Borrower.


“Closing Date” means the first date on which all conditions precedent set forth
in Section 3.01 have been satisfied or waived in accordance with Section 8.01.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” has the meaning specified in Section 2.01.


“Communications” has the meaning specified in Section 8.02(d)(ii).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP.


“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.


4

--------------------------------------------------------------------------------

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.10.


“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.09 or 2.10.


“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) Capital Lease
Obligations and (e) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;
provided that neither (x) trade accounts payable arising in the ordinary course
of business nor (y) obligations in respect of insurance policies or performance
or surety bonds which are not themselves guarantees of Debt (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same) nor (z)
obligations in respect of daylight overdraft facilities or intra-day loans, in
each case, so long as such obligations and loans are not outstanding overnight,
shall constitute Debt.


“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.


“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.


“Defaulting Lender” mean at any time, subject to Section 2.16, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a governmental authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed; provided, however, that, in any such case such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16) upon delivery of written
notice of such determination to the Borrower and each Lender.


5

--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.


“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.


“Early Opt-in Election” means the occurrence of:


(i) a determination by the Administrative Agent or (ii) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrower) that
the Majority Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.12(b) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Rate, and


(i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.


“EBITDA”  means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period, plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period, (ii)
Interest Expense, for such period, (iii) taxes for such period, (iv)
extraordinary or unusual charges, expenses or losses, (v) any cash fees,
expenses and charges related to any acquisitions permitted hereunder, whether or
not successful, including related integration costs of the Borrower and its
Subsidiaries, (vi) any other nonrecurring or non-cash charges, expenses or
losses, (vii) stock-based compensation expense, (viii) losses (including all
fees and expenses or charges relating thereto) on sales of assets outside of the
ordinary course of business and losses from discontinued operations, (ix) any
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, and (x) minority interest expense, in each case for such
period, and minus (c) to the extent included in determining such net income for
such period, the sum of (i) any extraordinary, unusual or other nonrecurring
income or gains, (ii) gains on sales of assets outside of the ordinary course of
business and gains from discontinued operations and (iii) any other non-cash
income or gains, in each case for such period.  For the purposes of calculating
EBITDA for any period pursuant to any determination of the Leverage Ratio, (i)
if at any time during such period the Borrower or any of its Subsidiaries shall
have made any Material Disposition, the EBITDA for such period shall be reduced
by an amount equal to the EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such period or increased by an
amount equal to the EBITDA (if negative) attributable thereto for such period
and (ii) if during such period the Borrower or any of its Subsidiaries shall
have made a Material Acquisition, EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
Equity Interest of a Person and (b) involves the payment of consideration by the
Borrower or any of its Subsidiaries in excess of $100,000,000; and “Material
Disposition” means any disposition of property or series of related dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.


6

--------------------------------------------------------------------------------

“EEA Financial Institution” has the meaning specified in Section 8.16.


“EEA Member Country” has the meaning specified in Section 8.16.


“EEA Resolution Authority” has the meaning specified in Section 8.16.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).


“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants or toxic or hazardous substances or wastes into the
indoor or outdoor environment, including, without limitation, ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants or toxic or
hazardous substances or wastes.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.


“EU Bail-In Legislation Schedule” has the meaning assigned to that term in
Section 8.16.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.


7

--------------------------------------------------------------------------------

“Eurodollar Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.12(b), for any Interest Period for each
Eurodollar Rate Loan, an interest rate per annum equal to the ICE Benchmark
Administration Limited LIBOR Rate (“ICE LIBOR”), as published by Reuters (or
another commercially available source providing quotations of ICE LIBOR as
designated by Wells Fargo with notice to the Borrower from time to time) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period or, if for any reason such
rate is not available for the applicable Interest Period but is available for
periods that are shorter than and longer than such Interest Period, the rate per
annum that results from interpolating on a linear basis between the rate for the
longest available period that is shorter than such Interest Period and the
shortest available period that is longer than such Interest Period with respect
to such Eurodollar Rate Loan, then the Eurodollar Rate shall be such
interpolated screen rate; provided, that (x) if the Eurodollar Rate (including
any Benchmark Replacement with respect thereto) shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.12(b), in the event that a Benchmark Replacement with
respect to the Eurodollar Rate is implemented then all references herein to the
Eurodollar Rate shall be deemed references to such Benchmark Replacement.


“Eurodollar Rate Loan” means a Loan which bears interest as provided in Section
2.07(b).


“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Loan means the effective rate (expressed as a percentage) at
which reserve requirements (including, without limitation, emergency,
supplemental and other marginal reserve requirements) are imposed on such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.


“Events of Default” has the meaning specified in Section 6.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Period” means, with respect to any additional amount payable under
Section 2.11, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.11(a) or 2.11(b), as
applicable, with respect to such additional amount.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.12) or (ii) such Lender changes its Applicable Lending
Office, except, in each case, to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.


8

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.


“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate on overnight Federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Fee Letter” means that certain fee letter agreement, dated as of the Closing
Date, between the Borrower and the Administrative Agent.


“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(3) of the Code.


“GAAP” has the meaning specified in Section 1.03.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.


“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest expense during such period on
the Debt of the Borrower and its Consolidated Subsidiaries (on a consolidated
basis), including, without limitation, the interest portion of payments under
capital lease obligations and any capitalized interest.


“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made or Continued, or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:


(i)           the Borrower may not select any Interest Period that ends after
the scheduled Maturity Date;


9

--------------------------------------------------------------------------------

(ii)         each Interest Period that begins on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and


(iii)        whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.


“IRS” means the United States Internal Revenue Service.


“Lenders” means the Persons listed on the signature pages hereof as “Lenders”
and each Person that shall have become a party hereto pursuant to Section 8.07
or Section 8.12.


“Leverage Ratio” means, at any date of determination thereof, the ratio of (a)
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.


“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.


“Loan” means any term loan made by a Lender to the Borrower hereunder. A Loan
may be a Base Rate Loan or a Eurodollar Rate Loan, each of which shall be a
“Type” of Loan.


“Loan Documents” shall mean, collectively, this Agreement, the Fee Letter and
the Notes (if any).


“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Loans held by Lenders or, if no such
principal amount is outstanding, Lenders having more than 50% of the aggregate
Commitments.


“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the legality, validity or enforceability
of this Agreement or any Note.


“Maturity Date” means the earlier of (a) the date that is 364 days after the
Closing Date (or if such date is not a Business Day, the Business Day
immediately preceding such date) or (b) the date on which the maturity of the
Loans is accelerated in accordance with the terms hereof.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.


“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.


10

--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).


“Obligations” has the meaning specified in Section 8.05.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or the
Administrative Agent (as applicable) and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.12).


“Participant” has the meaning specified in Section 8.07(d).


“Participant Register” has the meaning specified in Section 8.07(d).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permitted Securitization” means one or more accounts receivable facilities
pursuant to which the Borrower or a Subsidiary sells its accounts receivable to
either (a) a Person that is not a Subsidiary or (b) a Receivables Subsidiary
that in turn funds such purchase by purporting to sell its accounts receivable
to a Person that is not a Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


"Plan" means an employee benefit plan or other plan established or maintained by
the Borrower or an ERISA Affiliate and that is covered by Title IV of ERISA,
other than a Multiemployer Plan.


“Platform” has the meaning specified in Section 8.02(d)(i).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.


11

--------------------------------------------------------------------------------

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the equity interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by the Borrower.


“Recipient” means the Administrative Agent and any Lender, as applicable.


“Register” has the meaning specified in Section 8.07(c).


“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto for the purpose of recommending a benchmark rate to replace
the Eurodollar Rate in loan agreements similar to this Agreement or any
successor thereto.


“Removal Effective Date” has the meaning specified in Section 7.07(b).


“Replaced Lender” has the meaning specified in Section 8.12(a).


“Replacement Lender” has the meaning specified in Section 8.12(a).


“Resignation Effective Date” has the meaning specified in Section 7.07(a).


“Retroactive Period” has the meaning specified in Section 2.11(c).


“Revolving Credit Agreement” means that certain Five-Year Credit Agreement,
dated as of May 12, 2017, among the Borrower, Citibank, N.A., as Administrative
Agent, and the lenders from time to time party thereto.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the Bureau of
Industry and Security of the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or permanently
resident in a Sanctioned Country or (c) any Person owned 50% or more by,
directly or indirectly controlled by, or acting on behalf of, any such Person or
Persons described in the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the Bureau of Industry and
Security of the U.S. Department of Commerce, the U.S. Department of State, the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.


12

--------------------------------------------------------------------------------

“Sanctions Laws” means, collectively, the laws, rules, regulations and orders
associated with any Sanctions.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.


“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw Hill Corporation, and its successors.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.


“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a Swap
Agreement.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.


13

--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


“Type” has the meaning specified in the definition of Loan.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).


“Voting Stock” means, at any time, the outstanding Equity Interests of the
Borrower entitled to vote generally in the election of directors of the
Borrower.


“Wells Fargo” means Wells Fargo Bank, National Association.


“Withholding Agents” means the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” has the meaning specified in Section 8.16.


Section 1.02         Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


Section 1.03        Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles (“GAAP”) as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any defined term or covenant to eliminate the
effect of any change in GAAP on the operation of such defined term or covenant
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
wish to amend such defined term or covenant for such purpose), then the
Borrower’s compliance with this Agreement shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such defined term or covenant is
amended in a manner satisfactory to the Borrower and the Majority Lenders.
Notwithstanding the foregoing, all obligations of any Person that are or would
be characterized as operating lease obligations in accordance with GAAP as in
effect on December 31, 2018 (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations for purposes of this Agreement regardless of any change in
GAAP following December 31, 2018 that would otherwise require such obligations
to be recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized leases; provided that, for clarification purposes, operating leases
recorded as liabilities on the balance sheet due to a change in accounting
treatment, or otherwise, shall for all purposes not be treated as Debt or
Capital Lease Obligations.


14

--------------------------------------------------------------------------------

Section 1.04       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto.


ARTICLE II
AMOUNTS AND TERMS OF THE LOANS


Section 2.01         The Commitments.  Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Loans to the Borrower on the
Closing Date in an aggregate amount not to exceed at any time outstanding the
amount set opposite such Lender’s name on Schedule I attached hereto or, if such
Lender has entered into any Assignment and Assumption, set forth for such Lender
in the Register, as such amount may be reduced pursuant to Section 2.04 (such
Lender’s “Commitment”); provided that if for any reason the full amount of any
Lender’s Commitment is not fully drawn on the Closing Date, the undrawn portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Loans on the Closing Date. Any amount borrowed under this Section 2.01
and subsequently repaid or prepaid may not be reborrowed. Each Lender’s
Commitment shall terminate immediately and without further action on the earlier
of (i) the Closing Date, after giving effect to the funding of such Lender’s
Commitment on the Closing Date, and (ii) March 23, 2020.


Section 2.02         Making the Loans.


(a)          Each Loan shall be made on notice, given not later than 3:00 p.m.
(New York City time) on the third Business Day prior to the requested date of
the proposed Loan (in the case of a Borrowing consisting of Eurodollar Rate
Loans) or given not later than 11:00 a.m. (New York City time) on the requested
Business Day of the proposed Loan (in the case of a Borrowing consisting of Base
Rate Loans), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by fax (or transmission by other electronic
communication); provided that, so long as the Borrower has executed and
delivered an indemnity letter in form and substance reasonably satisfactory to
the Administrative Agent, notice for a Borrowing of Eurodollar Rate Loans on the
Closing Date may be given not later than 11:00 a.m. (New York City time) on the
Closing Date. Each such notice of Borrowing (a “Notice of Borrowing”) shall be
by fax (or transmission by other electronic communication), in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Loans comprising such Borrowing, (iii) aggregate amount
of such Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar
Rate Loans, initial Interest Period for each such Loan. Each Lender shall,
before 1:00 p.m. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Section 3.01, the Administrative Agent will make such funds available
to the Borrower at the Administrative Agent’s aforesaid address.


15

--------------------------------------------------------------------------------

(b)          Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill, on or before the date specified in such
Notice of Borrowing, the applicable conditions set forth in Section 3.01,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such Borrowing. The Borrower shall pay amounts owing to
any Lender pursuant to this Section 2.02(b) within 30 days after receipt from
such Lender of a certificate setting forth in reasonable detail the calculation
of the amount such Lender is entitled to claim under this Section 2.02(b) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).


(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Loans comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement (and such Loan shall be deemed to have
been made by such Lender on the date on which such amount is so repaid to the
Administrative Agent).


(d)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


Section 2.03         [Reserved].


Section 2.04         Voluntary Reduction and Termination of the Commitments and
Prepayments.


(a)        The Borrower shall have the right, upon at least three Business Days’
prior written notice to the Administrative Agent (which notice may be
conditional only upon the occurrence of the consummation of any transaction or
any incurrence or issuance of indebtedness or Equity Interests), to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereto. Once reduced or terminated, the Commitments may not be reinstated.


(b)          Upon notice to the Administrative Agent, (which notice may be
conditional only upon the occurrence of the consummation of any transaction or
any incurrence or issuance of indebtedness or Equity Interests), at least three
Business Days’ prior to any prepayment of Eurodollar Loans or on the day of any
prepayment of Base Rate Loans, in each case stating the proposed date and
aggregate principal amount of the prepayment, the Borrower shall, prepay the
outstanding principal amounts of the Loans made as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided that (i) each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000 or
an integral multiple of $1,000,000 and (ii) in the case of any such prepayment
of a Eurodollar Loan, the Borrower shall pay any additional amounts required
pursuant to Section 8.04(c) on the date of such prepayment.


16

--------------------------------------------------------------------------------

Section 2.05         Repayment of Loans. The Borrower hereby promises to pay to
the Administrative Agent for account of each Lender the entire outstanding
principal amount of such Lender’s Loans, and all Loans shall mature, on the
Maturity Date.


Section 2.06         [Reserved].


Section 2.07         Interest. The Borrower shall pay interest on the unpaid
principal amount of the Loan made by each Lender, from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:


(a)          Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Margin
for Base Rate Loans as in effect from time to time, payable quarterly in arrears
on the last Business Day of each March, June, September and December and on the
date such Base Rate Loan shall be Converted or paid in full.


(b)          Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, a
rate per annum for each Interest Period for such Loan equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Loans as in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on the day which occurs every three months after the
first day of such Interest Period, and on the date such Eurodollar Rate Loan
shall be Continued, Converted or paid in full.


(c)          Default Interest. The Borrower shall pay interest on the unpaid
principal amount of each Loan that is not paid when due (whether at stated
maturity, by acceleration or otherwise), and on the unpaid amount of any
interest, fee or other amount payable hereunder that is not paid when due,
payable on demand, at a rate per annum during the period from the due date
thereof to the date on which such amount is paid in full equal to:


(i)           in the case of any amount of principal of such Loan:


(x)           in the case of any Base Rate Loan, 2.00% plus the rate which would
otherwise be applicable to such Loan, and


(y)          in the case of any Eurodollar Rate Loan, for the balance of the
then current Interest Period, 2.00% plus the rate which would otherwise be
applicable to such Loan for such Interest Period and, thereafter, 2.00% plus the
rate then applicable to Base Rate Loans, and


(ii)          in the case of all other amounts, 2.00% plus the rate then
applicable to Base Rate Loans.


17

--------------------------------------------------------------------------------

Section 2.08        Additional Interest on Eurodollar Rate Loans. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or the equivalent), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan of such Lender, from the date of
such Eurodollar Rate Loan until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the then-current Interest Period for
such Eurodollar Rate Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Eurodollar Rate Loan. Any Lender wishing to
require payment of such additional interest shall so notify the Borrower and the
Administrative Agent and shall furnish to the Borrower at least five Business
Days prior to each date on which interest is payable on the Eurodollar Rate
Loans of such Lender a certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error) setting forth the basis for
such assertion and the amount to which such Lender is then entitled under this
Section (which shall be consistent with such Lender’s good faith estimate of the
level at which the related reserves are being maintained by it).


Section 2.09         Interest Rate Determinations.


(a)          The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for the purpose of Section 2.07.


(b)          If ICE LIBOR is unavailable, then, subject to Section 2.12(b),


(i)           the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Loans for such Interest Period,


(ii)          each Eurodollar Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Loan, and


(iii)         the obligation of the Lenders to make or Continue, or to Convert
Loans into, Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.


(c)          If, with respect to any Eurodollar Rate Loans, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Loans will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon;


(i)           each Eurodollar Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Loan, and


(ii)          the obligation of the Lenders to make, Continue or Convert
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.


(d)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Loans in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.


18

--------------------------------------------------------------------------------

(e)          Upon the occurrence and during the continuance of any Event of
Default and upon notice from the Administrative Agent to the Borrower at the
request of the Majority Lenders, (x) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan and (y) the obligation of the Lenders to make,
Continue or Convert Eurodollar Rate Loans shall be suspended.


Section 2.10         Voluntary Conversion and Continuation of Loans.


(a)          Optional Conversion. The Borrower may, on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.12, Convert all
or any portion of the outstanding Loans of one Type comprising part of the same
Borrowing into Loans of the other Type; provided that (i) any Conversion of Base
Rate Loans into Eurodollar Rate Loans shall be in an amount not less than the
minimum amount specified in Section 2.10(c) and (ii) in the case of any such
Conversion of a Eurodollar Rate Loan into a Base Rate Loan on a day other than
the last day of an Interest Period therefor, the Borrower shall reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (x) the date
of such Conversion, (y) the Loans to be Converted, and (z) if such Conversion is
into Eurodollar Rate Loans, the duration of the initial Interest Period for each
Loans. Each notice of Conversion shall be irrevocable and binding on the
Borrower.


(b)         Continuations. The Borrower may, on any Business Day, upon notice
given to the Administrative Agent not later than 3:00 p.m. (New York City time)
on the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.09 and 2.12, Continue all or any portion
of the outstanding Eurodollar Rate Loans comprising part of the same Borrowing
for one or more Interest Periods; provided that (i) Eurodollar Rate Loans so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.10(c) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Loans to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Loans subject to
such Continuation. Each notice of Continuation shall be irrevocable and binding
on the Borrower.


(c)          Eurodollar Rate Loans. Notwithstanding any other provision of this
Agreement, (i) the Borrower may only select Eurodollar Rate Loans in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) there shall not at any time be more than five Borrowings having
different Interest Periods.


Section 2.11         Increased Costs.


(a)          If, due to either (i) the introduction of or any change (other than
any change by way of imposition or increase of reserve requirements included in
the Eurodollar Rate Reserve Percentage) in or in the interpretation,
administration, implementation or application of (to the extent any such
introduction or change occurs after the date hereof) any law, rule, treaty or
regulation or (ii) the compliance with any guideline, rule, directive or request
of any central bank or other governmental authority adopted or made after the
date hereof (whether or not having the force of law), there shall be any
increase in the cost (other than on account of (x) Indemnified Taxes, (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (z)
Connection Income Taxes) to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, the Borrower shall from time to time, within
30 days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to the amount of (and specifying in
reasonable detail the basis for) such increased cost, pay (subject to Section
2.11(c)) to the Administrative Agent for the account of such Lender the amount
of the increased costs set forth in such certificate (which certificate shall be
conclusive and binding for all purposes, absent manifest error); provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.


19

--------------------------------------------------------------------------------

(b)         If any Lender determines that compliance with any law, rule, treaty
or regulation enacted or introduced after the date hereof or any guideline,
rule, directive or request of any central bank or other governmental authority
adopted or made (subject to Section 2.11(d) below) after the date hereof
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to (and specifying in reasonable
detail the basis for) the Additional Amounts (as hereinafter defined) requested
by such Lender, the Borrower shall pay (subject to Section 2.11(c)) to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For purposes hereof, the “Additional Amounts” that may be requested by
any Lender under this Section 2.11(b) means such amounts as such Lender shall
reasonably determine to be sufficient to compensate such Lender or any
corporation controlling such Lender for any costs that such Lender reasonably
determines are attributable to the maintenance by such Lender (or such
corporation) of capital or liquidity in respect of its commitments to lend
hereunder (such compensation to include, without limitation, an amount equal to
any reduction of the rate of return on assets or equity of such Lender (or such
corporation) to a level below that which such Lender (or such corporation) could
have achieved but for the enactment or introduction of such law or regulation or
the adoption or making of such guideline or request).


(c)          The Borrower shall not be obligated to pay any additional amounts
arising pursuant to clauses (a) and (b) of this Section 2.11 that are
attributable to the Excluded Period with respect to such additional amount;
provided that if an applicable law, rule, regulation, guideline or request shall
be adopted or made on any date and shall be applicable to the period (a
“Retroactive Period”) prior to the date on which such law, rule, regulation,
guideline or request is adopted or made, the limitation on the Borrower’s
obligations to pay such additional amounts hereunder shall not apply to the
additional amounts payable in respect of such Retroactive Period.


(d)          Notwithstanding the foregoing, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented; provided
that any claim made by a Lender under this Section 2.11 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.


20

--------------------------------------------------------------------------------

Section 2.12         Changed Circumstances.


(a)         Illegality.  Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Loans or to fund or maintain
Eurodollar Rate Loans hereunder, then, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) the obligation
of the Lenders to make or Continue, or to Convert Loans into, Eurodollar Rate
Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) the Borrower shall upon demand prepay in full all
Eurodollar Rate Loans of all Lenders then outstanding, together with interest
accrued thereon, unless the Borrower, within five Business Days of notice from
the Administrative Agent, Converts all Eurodollar Rate Loans of all the Lenders
then outstanding into Base Rate Loans in accordance with Section 2.10; provided
that, before making any such demand, such Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Loans or to
continue to fund or maintain Eurodollar Rate Loans and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.


(b)          Effect of Benchmark Transition Event.


(i)          Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Eurodollar Rate
with a Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Majority Lenders.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Majority Lenders have delivered to the Administrative Agent written notice that
such Majority Lenders accept such amendment.  No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to this clause (b)(i) will occur
prior to the applicable Benchmark Transition Start Date.


(ii)         Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(iii)        Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (A)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this clause (b)(iii), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this clause (b)(iii).


21

--------------------------------------------------------------------------------

(c)          Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Rate Loan, conversion to or continuation
of Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans.  During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Base Rate.


Section 2.13         Payments and Computations.


(a)          The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 3:00 p.m. (New York City time) on the day when due
in U.S. dollars to the Administrative Agent at its address referred to in
Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest ratably (other than amounts payable pursuant to Section
2.08, 2.11, 2.14 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


(b)          All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all other computations of interest and of fees shall be made by
the Administrative Agent, and all computations of interest pursuant to Section
2.08 shall be made by a Lender, on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(c)          Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest or fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.


(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.


22

--------------------------------------------------------------------------------

Section 2.14         Taxes.


(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant governmental authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


(c)         Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


(d)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a governmental authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such governmental authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


23

--------------------------------------------------------------------------------

(f)         Status of Lenders. (1) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)          Without limiting the generality of the foregoing,


(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)           executed originals of IRS Form W-8ECI;


(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or


24

--------------------------------------------------------------------------------

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2, Exhibit D-3 or Exhibit D-4, as applicable, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-3 on behalf of each such direct and indirect partner;


(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.


(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g),  the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


25

--------------------------------------------------------------------------------

(h)         Survival. The obligations of each party hereto under this Section
2.14 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


Section 2.15         Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans made by it in excess of its
ratable share of payments on account of the Loans obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
(a) if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered and (b) the provisions of this paragraph shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other
than to the Borrower (as to which the provisions of this paragraph shall apply).
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.


Section 2.16         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable law, the Loans of such Defaulting
Lender shall not be included in determining whether the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to ARTICLE VIII); provided that this
Section 2.16 shall not apply to the vote of a Defaulting Lender in the case of
an amendment, waiver or other modification requiring the consent of each Lender
affected thereby.


In the event that the Administrative Agent and the Borrower each agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
shall, to the extent applicable, purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


26

--------------------------------------------------------------------------------

Section 2.17         Evidence of Debt.


(a)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Loans. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Loans
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to such Lender or its registered assigns
in a principal amount up to the Commitment of such Lender.


(b)         The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.


(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to clause (b) above, and by each Lender in its account or
accounts pursuant to clause (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error (and in the case of any inconsistency between the Register and the
accounts maintained by any Lender or the Administrative Agent, the Register
shall govern); provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.


ARTICLE III
CONDITIONS OF CLOSING


Section 3.01         Conditions Precedent to the Closing Date. The Lenders’
obligation to make the Loans shall be subject to all of the following conditions
precedent having been satisfied (or waived in accordance with Section 8.01):


(a)           The Administrative Agent shall have received counterparts of this
Agreement and the Fee Letter signed on behalf of each party hereto and thereto.


(b)          The Administrative Agent shall have received certified copies of
the resolutions of the Board of Directors of the Borrower approving, and
authorizing the execution, delivery and performance of, this Agreement, the
Notes and of all documents evidencing other necessary corporate actions and
governmental approvals, if any, with respect to this Agreement and the Notes.


(c)          The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying the Borrower’s
certificate of incorporation and by-laws and certifying the names and true
signatures of the officers of the Borrower authorized to sign this Agreement and
the Notes.


27

--------------------------------------------------------------------------------

(d)           The Administrative Agent shall have received a certificate from
the Secretary of State of New Jersey dated as of a date reasonably close to the
date of such effectiveness as to the good standing of and charter documents
filed by the Borrower.


(e)          The Administrative Agent shall have received at least 3 Business
Days prior to the Closing Date all documentation and other information regarding
the Borrower required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act to the extent reasonably requested at least 10 Business Days
prior to the Closing Date.


(f)           The Administrative Agent shall have received a favorable opinion
of Gary DeFazio, Senior Vice President, Corporate Secretary and Associate
General Counsel of the Borrower, in form and substance reasonably acceptable to
the Administrative Agent.


(g)        The Administrative Agent shall have received a certificate of an
authorized officer of the Borrower certifying that (A) the representations and
warranties contained in Section 4.01 are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties are true and correct in all respects) on and
as of the Closing Date, as though made on and as of the Closing Date, and (B) on
and as of the Closing Date and before and after giving effect to the borrowing
of Loans and to the application of the proceeds therefrom, no event has occurred
and is continuing, or would result from such borrowing or from the application
of the proceeds therefrom, which constitutes a Default or an Event of Default.


(h)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.02(a).


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01         Representations and Warranties of the Borrower. The
Borrower represents and warrants, as of the Closing Date, as follows:


(a)          The Borrower (i) is a corporation duly organized and validly
existing under the laws of the State of New Jersey and (ii) is duly qualified
and in good standing under the laws of New Jersey and each of the respective
states in which its principal operating facilities are located, except, with
respect to this clause (ii) only, in states where the failure to be so qualified
or in good standing would not reasonably be expected to result in a Material
Adverse Effect.


(b)         The execution, delivery and performance by the Borrower of this
Agreement and the Notes (i) are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and (ii) do not
contravene (x) the Borrower’s charter or by-laws or (y) except to the extent
such contravention would not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect, law or any material contractual
restriction binding on the Borrower or, to the knowledge of the Borrower, any
other contractual restriction binding on the Borrower.


28

--------------------------------------------------------------------------------

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement or
the Notes.


(d)          This Agreement and the Notes (when delivered hereunder) have been
duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.


(e)          (i) The consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at September 30, 2019, and the related statements
of income and cash flows of the Borrower and its Consolidated Subsidiaries for
the fiscal year then ended, copies of which have been furnished to the
Administrative Agent, fairly present the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the consolidated
results of the operations of the Borrower and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP consistently
applied.


(ii)         The unaudited consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as of December 31, 2019, and the related unaudited
consolidated statements of income and cash flows for the nine months then ended
and set forth in the Borrower’s Report on Form 10-Q for the quarter ended
December 31, 2019, copies of which have been furnished to the Administrative
Agent, fairly present, in conformity which GAAP applied on a basis consistent
with the financial statements referred to in clause (i) of this paragraph (e),
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such six-month period (subject to normal year-end adjustments).


(iii)         Since September 30, 2019, there has been no material adverse
change in the business, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken as a whole, as shown on
the consolidated balance sheet as of such date and the related consolidated
statement of net income for the fiscal year then ended; provided that the
impacts of COVID-19 on the business, operations or financial condition of the
Borrower or any of its Subsidiaries that occurred and were disclosed to the
Administrative Agent or otherwise publicly available on or prior to the Closing
Date will be disregarded.


(f)          There is no pending (or, to the Borrower’s knowledge, threatened)
action or proceeding against the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator, in which there is likely to be an
adverse decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, except as disclosed in filings made by the
Borrower with the SEC on or before the date that is five days prior to the date
hereof, or (ii) purports to affect the legality, validity, binding effect or
enforceability of this Agreement or any Note.


(g)          No proceeds of any Loan will be used directly or indirectly for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).


(h)          The Borrower and its Subsidiaries have filed (or have obtained
extensions of the time by which they are required to file) all United States
Federal income tax returns and all other material tax returns required to be
filed by them and have paid all taxes shown due on the returns so filed as well
as all other material taxes, assessments and governmental charges which have
become due, except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided and except for filings or
payments the failure of which to make would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.


29

--------------------------------------------------------------------------------

(i)           Each Plan, and, to the knowledge of the Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. Without
limiting the foregoing, neither the Borrower nor any of its Subsidiaries has
incurred any liability, other than premiums payable in the ordinary course of
business, to the PBGC established under ERISA in connection with any Plan or
Multiemployer Plan that would (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.


(j)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.


(k)          No statement, information, report, representation, or warranty made
by the Borrower in this Agreement or furnished to the Administrative Agent or
any Lender by or on behalf of the Borrower in connection with this Agreement or
contained in any filing made by the Borrower with the SEC (taken as a whole with
all other information, including amendments and supplements then filed with the
SEC) contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


(l)          The Borrower and its Subsidiaries are, as of the Closing Date,
after giving effect to the making of the Loans and application of the proceeds
thereof, on a consolidated basis, Solvent.


(m)        Each of the Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any real estate asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such real estate asset or the operations of the
Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


(n)          The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and to the
knowledge of the Borrower its directors, employees and agents, are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or any of
their respective officers, or, to the knowledge of the Borrower or such
Subsidiary, their respective directors or employees or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.


(o)          No part of the proceeds of the Loans will be used, directly or
indirectly, (x) for the purpose of financing any activities or business of or
with any Person that at such time is the subject of any Sanctions, or with or in
any country or territory to the extent that such country or territory is the
subject of any Sanctions, or in any other manner that reasonably would be
expected to result in the Borrower or any Lender being in breach of any
Sanctions Laws, (y) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law, or (z) in any way that would violate the Patriot Act or any
Anti-Money Laundering Laws.  As of the Closing Date, all of the information
included in the Beneficial Ownership Certification previously furnished to the
Administrative Agent is true and correct.


30

--------------------------------------------------------------------------------

ARTICLE V
COVENANTS OF THE BORROWER


Section 5.01         Affirmative Covenants. So long as any Loan shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower covenants
and agrees that, unless the Majority Lenders shall otherwise consent in writing:


(a)         Corporate Existence, Compliance with Laws, Etc. The Borrower will
(i) maintain its corporate existence and (ii) comply, and cause each Subsidiary
to comply, with all applicable laws, statutes, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable Environmental Laws, except for any non-compliance which would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


(b)          Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.


(c)          Performance of Material Obligations. The Borrower will, and will
cause each of its Subsidiaries to, perform and observe each contractual, legal
and other obligation binding upon the Borrower or such Subsidiary, as the case
may be, except where the failure to do so would not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect.


(d)         Books and Records; Inspection. The Borrower will, and will cause
each of its Subsidiaries to, keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP and to permit
representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be).


(e)         Property. The Borrower will maintain, preserve and keep its own and
will cause its Subsidiaries to keep their principal plants and properties and
every part thereof in good repair, working order and condition and from time to
time make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.


31

--------------------------------------------------------------------------------

(f)          Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by corporations engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such corporations.


(g)          Reporting Requirements. The Borrower will furnish to the
Administrative Agent (who will furnish to the Lenders):


(i)          as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and consolidated statements of income and cash flows
of the Borrower and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the Chief Financial Officer of the Borrower;


(ii)         as soon as available and in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the annual report for such year
for the Borrower and its Consolidated Subsidiaries, containing consolidated
financial statements for such year certified in a manner acceptable to the SEC
by Ernst & Young, L.L.P. or other independent public accountants acceptable to
the Majority Lenders including a report and opinion of such accountants prepared
in accordance with the standards of the Public Company Accounting Oversight
Board and not subject to any going concern or like qualification or exception or
any qualification or exception as to the scope of such audit;


(iii)         as soon as possible and in any event within five days after the
occurrence of each Default and each Event of Default continuing on the date of
such statement, a statement of the Chief Financial Officer of the Borrower
setting forth details of such Default or Event of Default and the action which
the Borrower has taken and proposes to take with respect thereto;


(iv)         promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to its security holders generally, and copies of all
reports and registration statements which the Borrower or any Subsidiary of the
Borrower files with the SEC or any national securities exchange;


(v)         such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request
(including any information regarding the Borrower required by bank regulatory
authorities under applicable “know-your-customer” and Anti-Money Laundering
Laws);


(vi)         promptly, any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein (or, if applicable, the Borrower ceasing to fall
within an express exclusion to the definition of “legal entity customer” under
the Beneficial Ownership Regulation) and promptly upon the reasonable request of
the Administrative Agent or any Lender, provide the Administrative Agent or
directly to such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation; and


32

--------------------------------------------------------------------------------

(vii)       together with the financial statements delivered pursuant to clauses
(i) and (ii) above, a certificate of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth calculations
demonstrating compliance with the covenants set forth in Section 5.02(e).


Reports and financial statements required to be delivered by the Borrower
pursuant to clauses (i), (ii) and (iv) of this Section 5.01(g) shall be deemed
to have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC’s website at www.sec.gov; provided that it shall deliver
paper copies of the reports and financial statements referred to in clauses (i),
(ii) and (iv) of this Section 5.01(g) to the Administrative Agent or any Lender
who requests it to deliver such paper copies until written notice to cease
delivering paper copies is given by the Administrative Agent; provided, further,
that in every instance it shall provide paper copies of the certificate required
by clause (vi) to the Administrative Agent until such time as the Administrative
Agent shall provide it written notice otherwise.


(h)          Use of Proceeds. The Borrower will use the proceeds of the Loans
for working capital and other general corporate purposes.


(i)          Most Favored Lender Provision.


(i)           If the Borrower shall, within thirty (30) days after the Closing
Date, (A) enter into any new Bank Loan Facility with an aggregate principal
amount in excess of $100,000,000 or (B) modify, amend or refinance any Bank Loan
Facility with an aggregate principal amount in excess of $100,000,000 existing
on the Closing Date, in either case with an “all-in yield” that is higher than
the “all-in yield” for the Loans, then the Applicable Margin for the Loans shall
be automatically increased to the extent necessary so that the “all-in yield” of
the Loans is equal to the “all-in yield” for such Bank Loan Facility.  For
purposes hereof, the term “all-in yield” shall include all (x) interest rate
margins, (y) facility or similar fees and (z) the effect of any and all interest
rate floors.


(ii)         If the Borrower shall (A) enter into any new Bank Loan Facility
with an aggregate principal amount in excess of $100,000,000 or (B) modify,
amend or refinance any Bank Loan Facility with an aggregate principal amount in
excess of $100,000,000 existing on the Closing Date, in either case that
includes (1) affirmative, negative or financial covenants or events of default
(including any affirmative, negative or financial covenants or events of default
that are not contained in this Agreement), including related definitions, which
are more restrictive on the Borrower than any of the provisions set forth or
incorporated herein, or (2) grants of collateral security, guaranties or other
credit support for such Debt, then the Borrower shall promptly notify the
Administrative Agent thereof and such terms shall, without further action on the
part of the Borrower, the Administrative Agent or any Lender, automatically be
deemed to be incorporated into this Agreement as if set forth fully herein,
mutatis mutandis.  The Borrower agrees to promptly execute and deliver at its
expense an amendment to this Agreement and such additional documents and filings
in form and substance reasonably satisfactory to the Administrative Agent
evidencing the amendment or modification of this Agreement to include such
terms, collateral security, guaranties or other credit support; provided that
the execution and delivery of any such amendment shall not be a precondition to
the effectiveness of such amendment as provided for in this provision, but will
merely be for the convenience of the parties hereto.


33

--------------------------------------------------------------------------------

Section 5.02         Negative Covenants. So long as any Loan shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, without the written consent of the Majority Lenders:


(a)          Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, other than:


(i)           Liens existing on assets of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event;


(ii)         Liens on assets securing Debt of the Borrower or any Subsidiary of
the Borrower incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, constructing or improving such assets; provided that such
Lien attaches to such assets concurrently with or within 180 days after the
acquisition thereof or completion of construction or improvements thereof, as
applicable;


(iii)         Liens on assets of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event;


(iv)         Liens existing on assets prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;


(v)          Liens in connection with the issuance of tax-exempt industrial
development bonds;


(vi)         Liens on deposits or cash equivalents, if any, in favor of the
Issuing Banks (as defined in the Revolving Credit Agreement) to cash
collateralize or otherwise secure the obligations of a Defaulting Lender (as
defined in the Revolving Credit Agreement) to fund risk participations under the
Revolving Credit Agreement;


(vii)        Liens securing Capital Lease Obligations;


(viii)      Liens arising in connection with any Permitted Securitization and
any amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Borrower or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;


(ix)        Liens arising out of the refinancing, extension, renewal or
refunding of any Debt of the Borrower or any Subsidiary of the Borrower secured
by any Lien permitted by any of the foregoing clauses of this Section 5.02(a);
provided that such Debt is not increased (except by fees, interest, expenses and
other charges in connection with or arising out of such refinancing, extension,
renewal or refunding) and is not secured by any additional assets;


(x)          Liens on property of a member of Borrower or any Subsidiary of the
Borrower in favor of the United States or any State thereof, or any department,
agency or instrumentality or political subdivision of the United States or any
State thereof, or in favor of any other country, or any political subdivision
thereof, to secure partial, progress, advance or other payments pursuant to any
contract or statute; and


34

--------------------------------------------------------------------------------

(xi)         additional Liens; provided that the aggregate principal amount of
Debt secured thereby shall not exceed $100,000,000 in the aggregate at any one
time outstanding.


(b)         Mergers, Etc. The Borrower will not merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries (taken as a whole) to any Person, except that the Borrower may
merge or consolidate with or into any other Person so long as (i) immediately
after giving effect to such transaction, no Default or Event of Default would
exist and (ii)(x) the Borrower is the surviving corporation or (y) the surviving
Person (1) is a corporation organized and validly existing under the laws of the
United States of America or any State thereof or the District of Columbia, (2)
has long-term senior unsecured, unguaranteed debt securities rated no lower than
the lower of (A) Ba1 by Moody’s or BBB by Standard & Poor’s or (B) the rating
assigned by Moody’s and Standard & Poor’s to the Rated Securities immediately
prior to such transaction, (3) expressly assumes all of the Borrower’s
obligations under this Agreement and (4) provides such information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, as is reasonably
requested in writing by the Administrative Agent and such other approvals,
opinions or documents consistent with the requirements in Section 3.01 hereof as
the Administrative Agent (in consultation with the Lenders) may reasonably
request.


(c)         Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, make any investment in an Affiliate, transfer, sell,
lease, assign or otherwise dispose of any property to an Affiliate, merge into
or consolidate with or purchase or acquire property from an Affiliate or enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:


(i)           any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Subsidiaries and receive
reasonable compensation for his or her services in such capacity;


(ii)        the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and


(iii)        the foregoing provisions of this Section 5.02(c) shall not prohibit
(x) the Borrower or any Subsidiary from declaring or paying any lawful dividend
or other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.


(d)          Change in Nature of Business. The Borrower will not make any
material change in the nature of the business of the Borrower and its
Subsidiaries taken as a whole as carried on at the date hereof.


(e)          Financial Covenants. The Borrower will not permit (i) the Interest
Coverage Ratio as of the last day of any fiscal quarter of the Borrower to be
less than 4.00:1.00 or (ii) the Leverage Ratio as of the last day of any fiscal
quarter of the Borrower following the Closing Date to be greater than (1)
5.25:1.00 from the Closing Date until and including March 31, 2020, and (2)
4.50:1.00 thereafter.


35

--------------------------------------------------------------------------------

(f)          Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries (unless such Subsidiary has guaranteed the Obligations pursuant to
a guarantee which is reasonably satisfactory to the Administrative Agent) to
create, incur, assume or permit to exist any Debt, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the following:


(i)          Debt of any Subsidiary of the Borrower existing on the date hereof
and listed on Schedule II and extensions, renewals and replacements of any such
Debt; provided that such extending, renewal or replacement Debt (i) shall not be
Debt of an obligor that was not an obligor with respect to the Debt being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Debt being extended, renewed or replaced
(plus any accrued but unpaid interest and redemption premium payable by the
terms of such Debt thereon and reasonable refinancing or renewal fees, costs and
expenses), (iii) shall not have an earlier maturity date or shorter weighted
average life than the Debt being extended, renewed or replaced and (iv) shall be
subordinated to the Debt incurred hereunder on terms (if any) at least as
favorable to the Lenders as the Debt being extended, renewed or replaced;


(ii)          guarantees by any Subsidiary of the Borrower of Debt of other
Subsidiaries of the Borrower otherwise permitted under this Section 5.02(f);


(iii)         Debt owed by Subsidiaries of the Borrower to the Borrower or any
of its Subsidiaries;


(iv)         Debt of any Receivables Subsidiary in connection with any Permitted
Securitization;


(v)          Debt of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed by any Subsidiary of
the Borrower in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof; provided that such
Debt is incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement;


(vi)         Debt of any Subsidiary of the Borrower in respect of letters of
credit issued on behalf of such Subsidiary in the ordinary course of business;


(vii)       Debt owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(viii)       Debt arising from agreements of any Subsidiary of the Borrower
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
acquisition or the disposition of any business, assets or a Subsidiary of the
Borrower not prohibited by this Agreement;


(ix)         Debt consisting of the financing of insurance premiums in the
ordinary course of business;


(x)          Acquired Debt of Subsidiaries, so long as such Debt is not
guaranteed by, or otherwise of recourse to, the Borrower;


36

--------------------------------------------------------------------------------

(xi)         Debt arising from the honoring by a bank or financial institution
of a check or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Debt is repaid within five Business
Days;


(xii)       Debt of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees and similar
obligations (other than in respect of other Debt for borrowed money), in each
case provided in the ordinary course of business;
 
(xiii)       Debt of a Subsidiary in respect of non-speculative Swap Agreements
relating to the business or operations of such Subsidiary;
 
(xiv)       any Debt arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business; provided that the amount of such
Debt doesn’t exceed the principal amount of the securities sold;
 
(xv)      Debt under local lines of credit and working capital facilities of
Subsidiaries organized under the laws of jurisdictions other than the United
States, any State thereof or the District of Columbia in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; and
 
(xvi)       other Debt of the Subsidiaries in an aggregate principal amount not
exceeding an amount equal to 20% of Consolidated Net Worth at any time
outstanding.
 
(g)         Certain Other Indebtedness.  The Borrower will not (i) enter into
any new Bank Loan Facility with an aggregate principal amount in excess of
$100,000,000 having a maturity date prior to the Maturity Date or (ii) modify,
amend or refinance any Bank Loan Facility with an aggregate principal amount in
excess of $100,000,000 existing on the Closing Date, the effect of which is to
shorten the maturity date of such Debt to a date prior to the Maturity Date.
 
ARTICLE VI
EVENTS OF DEFAULT
 
Section 6.01         Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:
 
(a)          The Borrower shall fail to pay any principal of any Loan when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Loan or any fee or other amount payable hereunder or under the Notes when
due and such failure remains unremedied for three Business Days; or
 
(b)          Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or
 
(c)          (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(g)(iii) (solely with respect to
the occurrence of an Event of Default), Section 5.01(h) or 5.02; (ii) the
Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.01(g)(iii) (solely with respect to the occurrence of a
Default) and such failure remains unremedied for five days after the Borrower
has knowledge thereof, or (iii) the Borrower shall fail to perform or observe
any other term or covenant of this Agreement on its part to be performed or
observed, and such failure remains unremedied for 30 days after notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
 
37

--------------------------------------------------------------------------------

(d)          The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any other Debt of the Borrower or such
Subsidiary which is outstanding in a principal amount of at least $200,000,000
in the aggregate when the same becomes due and payable (whether at scheduled
maturity, by required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt or, in the case of Debt of
the Borrower or any of its Subsidiaries which is outstanding in a principal
amount of at least $200,000,000 in the aggregate, to permit the holders (or the
agent or other representative of such holders) to accelerate the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
 
(e)          The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the Borrower
or any of its Subsidiaries, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
(f)          Any judgment or order for the payment of money in excess of
$200,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and such proceedings shall not have been stayed or
(ii) there shall be any period of 30 consecutive days during which such judgment
or order shall remain unpaid and a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(g)          A Change in Control shall occur; or
 
(h)         The Borrower shall incur a liability to a Plan, a Multiemployer Plan
or PBGC (or any combination of the foregoing) that would (either individually or
in the aggregate) materially adversely affect the business, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries
(taken as a whole); or
 
(i)           (i) At any time after its execution and delivery, any material
provision of this Agreement or any other Loan Document ceases to be in full
force and effect against the Borrower (other than as expressly permitted
hereunder or by reason of the satisfaction in full of the obligations hereunder
in accordance with the terms hereof) or shall be declared null and void or (ii)
the Borrower shall contest the validity or enforceability of any Loan Document
in writing or deny in writing that it has any further liability under any Loan
Document to which it is a party;
 

38

--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower, at any
time following the Closing Date during which any Event of Default has occurred
and is continuing, declare the Loans, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Loans, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, (A) the Commitments
of each Lender shall automatically be terminated and (B) the Loans, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
Section 7.01         Authorization and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
Section 7.02        Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 7.03         Exculpatory Provisions.  (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
39

--------------------------------------------------------------------------------

(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)         shall not, except as expressly set forth herein and in other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 6.01 and VIII), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender.
 
(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
Section 7.04        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
40

--------------------------------------------------------------------------------

Section 7.05        Indemnification. The Lenders severally agree to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Loans then owed to them (or
if no Loans are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.
 
Section 7.06       Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
 
Section 7.07         Resignation of Administrative Agent.
 
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Majority Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
41

--------------------------------------------------------------------------------

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date, as applicable, (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders hereunder, the retiring or removed Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Majority
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
Section 7.08        Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any syndication agent, any documentation agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.09         [Reserved].
 
Section 7.10        Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and Loans of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 2.11, 2.15, 7.05 and 8.04) allowed in
such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and Loans of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11, 2.15, 7.05 and 8.04.
 
42

--------------------------------------------------------------------------------

Section 7.11         Certain ERISA Matters.
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
 
(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans,  the Commitments or this Agreement;
 
(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
 
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitment and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84¬14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
 
(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
 
Section 7.12       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
 
43

--------------------------------------------------------------------------------

ARTICLE VIII
MISCELLANEOUS
 
Section 8.01         Amendments, Etc.  No amendment or waiver of any provision
of this Agreement nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders (including the definition of “Majority Lenders”), that shall
be required for the Lenders or any of them to take any action hereunder or (iii)
amend this ARTICLE VIII; and (b) by each Lender directly affected thereby do any
of the following: (i) increase (or postpone the date fixed for termination of)
the Commitments of such Lender (it being understood that amendments or waivers
of conditions precedent, representations, covenants, Defaults or Events of
Default shall not constitute an increase in the Commitment of any Lender) or
subject such Lender to any additional obligations, (ii) reduce the principal of,
or rate of interest on, the Loans or any fees or other amounts payable
hereunder, (iii) postpone the Maturity Date or any date fixed for any payment of
principal of, or interest on, the Loans or any fees or other amounts payable
hereunder or (iv) amend the pro rata provisions of Section 2.04 or Section 2.15;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or any Note. This Agreement and any other Loan Documents
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof. Notwithstanding anything to the contrary contained in
this ARTICLE VIII, this Agreement may be amended, supplemented and waived with
the consent of the Administrative Agent at the request of the Borrower without
the need to obtain the consent of any other Lender if such amendment, supplement
or waiver is delivered in order to cure any ambiguity, typographical error,
defect or inconsistency so long as such amendment, supplement or waiver does not
impose additional obligations on, or otherwise adversely affect the interests
of, any Lender; provided that the Administrative Agent shall promptly give the
Lenders a copy of any such amendment, supplement or waiver upon the execution
thereof.
 
Section 8.02         Notices, Etc.
 
(a)          All notices and other communications provided for herein shall be
in writing and shall be delivered by electronic transmission or by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
 
44

--------------------------------------------------------------------------------

if to the Borrower, to:


Becton, Dickinson and Company
1 Becton Drive
Franklin Lakes, New Jersey 07417-1880
Attention: John E. Gallagher – Senior Vice President, Treasurer, and Chief
Financial Officer, Medical Segment
Facsimile No.: (201) 847-5227
Telephone No.: (201) 847-7260)


if to the Administrative Agent, to:


Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Telephone:  (704) 590 2706
Facsimile:  (704) 590 2790


if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in (b) below, shall be effective as provided in said paragraph (b);
provided that materials required to be delivered pursuant to Section 5.01(g)(i),
(ii) or (iv) may be delivered to the Administrative Agent as specified in
Section 5.01. All such notices and communications shall, when mailed or faxed
(or transmitted by electronic other communication), be effective when deposited
in the mail or fax (or transmitted by electronic communication), respectively,
except that notices and communications to the Administrative Agent pursuant to
Articles II or VII shall not be effective until received by the Administrative
Agent.
 
(b)         Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
45

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)          Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(d)          Platform.
 
(i)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of Communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.
 
Section 8.03        No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
46

--------------------------------------------------------------------------------

Section 8.04         Costs, Expenses and Indemnification.
 
(a)          The Borrower agrees to pay and reimburse within 30 days after
demand all costs and expenses of the Administrative Agent in connection with the
administration, modification and amendment (but not the preparation, execution
and delivery) of this Agreement, the other Loan Documents and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under this Agreement and the other Loan
Documents. The Borrower further agrees to pay on demand all costs and expenses,
if any (including, without limitation, reasonable counsel fees and expenses of
the Administrative Agent and each of the Lenders), incurred by the
Administrative Agent or any Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
other Loan Documents and the other documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 8.04(a).
 
(b)          The Borrower hereby indemnifies the Administrative Agent and each
Lender and each of their respective Related Parties (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to any investigation, litigation or proceeding or the preparation of any defense
with respect thereto arising out of or in connection with or relating to this
Agreement, the other Loan Documents or any use made or proposed to be made with
the proceeds of the Loans, whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Article III are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted (i) from such Indemnified Party’s gross
negligence or willful misconduct, (ii) from a breach of this Agreement by such
Indemnified Party or (iii) from disputes among such Indemnified Parties other
than any claims against the Administrative Agent in its capacity or in
fulfilling its role as agent with respect to this Agreement and other than any
claims arising out of any act or omission on the part of the Borrower or its
Affiliates; provided that, any legal expenses shall be limited to one counsel
for all Indemnified Parties taken as a whole and if reasonably necessary, a
single local counsel for all Indemnified Parties taken as a whole in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Indemnified Parties similarly situated taken as a whole.
 
The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Loans or any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, except to the extent direct damages (as opposed to special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings)) are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that nothing in this paragraph shall be deemed to constitute a waiver of any
claim the Borrower may have, or to exculpate any Person from any liability that
such Person may have to the Borrower, for breach by such Person of its
obligations under this Agreement. In no event shall any Indemnified Party have
any liability to the Borrower or any other Person for any indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) in connection with or relating to this Agreement, the
other Loan Documents or the transactions contemplated hereby or thereby.
 
47

--------------------------------------------------------------------------------

(c)          If any payment of principal of, or Conversion or Continuation of,
any Eurodollar Rate Loan is made other than on the last day of an Interest
Period for such Loan, as a result of acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason (other than a payment or
Conversion pursuant to Section 2.12), or the Borrower fails (for a reason other
than the failure of such Lender to make an Loan) to prepay, borrow, Continue or
Convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower, the Borrower shall pay (subject to the last sentence
of this Section 8.04(c)) to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
Continuation, Conversion or failure to prepay, borrow, Continue or Convert,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
The Borrower shall pay amounts owing to any Lender pursuant to this Section
8.04(c) within 30 days after receipt from such Lender of a certificate setting
forth in reasonable detail the calculation of the amount such Lender is entitled
to claim under this Section 8.04(c) (which certificate shall be conclusive and
binding for all purposes, absent manifest error).
 
Section 8.05        Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Loans and Notes due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower (all such deposits and other
indebtedness being herein called “Obligations”) against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although the Obligations may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or such Affiliate; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliate under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender or such Affiliate may have.
 
Section 8.06        Binding Effect. This Agreement shall become effective when
the Effective Date shall have occurred, and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each Arranger
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.


48

--------------------------------------------------------------------------------

Section 8.07         Assignments and Participations.
 
(a)          Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender, no minimum amount need be assigned; and
 
(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment or principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if a “Trade Date” is specified in the Assignment
and Assumption, as of such Trade Date) shall not be less than $2,500,000 and
increments of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
 
(ii)          Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition, (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received electronically, by hand or by overnight courier, at the notice
address specified by the Borrower in Section 8.02, a written request for such
consent and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender.
 
(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
49

--------------------------------------------------------------------------------

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
 
(vi)         No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).
 
(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
(viii)      Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11 and 8.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
50

--------------------------------------------------------------------------------

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment, the Loans owing to it and the Note or Notes held by it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of ARTICLE VIII that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 8.04(c) and
2.14 (subject to the requirements and limitations therein, including the
requirements under Section 2.14 (it being understood that the documentation
required under Section 2.14 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 8.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.11 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 8.12 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103‑1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
51

--------------------------------------------------------------------------------

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
Section 8.08         Governing Law; Submission to Jurisdiction.
 
(a)          Governing Law. This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
(except, as to any Note, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(b)          Jurisdiction. Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party, or any Related Party of a party hereto in
any way relating to this Agreement or any Note or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York sitting in New York County, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
 
(c)         Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
Section 8.09        Severability. In case any provision in this Agreement or in
any Note shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such Note, as the case may
be, and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.
 
Section 8.10         Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
Section 8.11         Survival. The obligations of the Borrower under Sections
2.08, 2.11, 2.14 and 8.04, and the obligations of the Lenders under Section
7.05, shall survive the repayment of the Loans, the termination of the
Commitments and the termination of this Agreement. In addition, each
representation and warranty made, or deemed to be made by any Notice of
Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Loan, any Default or Event of Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.
 
52

--------------------------------------------------------------------------------

Section 8.12         Substitution of Lender. If (1) the obligation of any Lender
to make, Continue or otherwise maintain Eurodollar Rate Loans has been suspended
pursuant to Section 2.12, (2) any Lender has demanded compensation under Section
2.11 or 2.14, (3) any Lender shall fail to consent to an amendment or a waiver
which pursuant to the terms of ARTICLE VIII requires the consent of all Lenders
and with respect to which the Majority Lenders shall have granted their consent
or (4) any Lender is a Defaulting Lender, the Borrower shall have the right, if
no Default or Event of Default then exists, at the Borrower’s expense, to
replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignee(s), (each, a “Replacement Lender”) acceptable to the Administrative
Agent; provided that:
 
(i)          at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Assumption
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitment or outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Replaced Lender, (B) an amount equal to all
accrued and unpaid fees owing to the Replaced Lender and (C) an amount equal to
the amount which would be payable by the Borrower to the Replaced Lender
pursuant to Section 8.04(c) if the Borrower prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time;
and
 
(ii)         all obligations of the Borrower owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
 
Upon (I) the execution of the respective Assignment and Assumption Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.
 
Section 8.13         Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices; provided that
nothing herein shall prevent any Lender from disclosing such information (i) to
any other Lender or to the Administrative Agent, (ii) upon the order of any
court or administrative agency or otherwise to the extent required by law,
statute, rule, regulation or judicial process, (iii) to bank examiners or upon
the request or demand of any other regulatory agency or authority, (iv) which
had been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or any Lender prohibited by this Agreement, (v) in
connection with any litigation to which any one or more of the Lenders or the
Administrative Agent is a party, or in connection with the exercise of any
remedy hereunder or under any Note, (vi) to such Lender’s or Administrative
Agent’s Affiliates and their respective agents, advisors, third-party service
providers, legal counsel and independent auditors and accountants and (vii)
subject to provisions substantially similar to those contained in this Section,
to (A) any actual or proposed participant or assignee (or any of its agents or
professional advisors) or (B) any actual or prospective counterparty (or its
advisors) to any securitization, swap or derivative transaction relating to the
Borrower and its Subsidiaries or to any credit insurance provider relating to
the Borrower and its obligations, and the obligations of the Borrower under this
Agreement to the extent they relate to such securitization, swap or derivative
transaction. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to Moody’s
and S&P and other rating agencies and to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement
and the other Loan Documents.
 
53

--------------------------------------------------------------------------------

Section 8.14       No Fiduciary Relationship. The Administrative Agent, the
syndication agents, the documentation agents, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Borrower
and/or its Affiliates. The Borrower acknowledges that none of the Administrative
Agent, any syndication agent, any documentation agent or any Lender (in their
respective capacities as such) has any fiduciary relationship with, or fiduciary
duty to, the Borrower arising out of or in connection with this Agreement or any
of the Notes, and the relationship between the Administrative Agent and the
Lenders (in such capacities), on the one hand, and the Borrower, on the other,
in connection herewith or therewith is solely that of creditor and debtor. This
Agreement does not create a joint venture among the parties.
 
Section 8.15         Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.
 
Section 8.16         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write‑down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail‑in Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the write‑down and conversion powers of any EEA Resolution
Authority.
 
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
54

--------------------------------------------------------------------------------

“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
 
Section 8.17        Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 8.18       Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, assignment and assumptions, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
 
55

--------------------------------------------------------------------------------

Section 8.19         Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
 
(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)          As used in this Section 8.19, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:
 


(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 


(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 


(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
[Signature pages follow.]


56

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



 
BECTON, DICKINSON AND COMPANY
     
By
/s/ John E. Gallagher
 
Name:
John E. Gallagher
 
Title:
SVP & CFO, Medical Segment and Treasurer

 
[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent and a Lender
     
By:
/s/ Darin Mullis
 
Name:
Darin Mullis
 
Title:
Managing Director

 
[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

 
THE BANK OF NOVA SCOTIA,
 
as a Lender
     
By:
/s/ Arjun Talwalkar
 
Name:
Arjun Talwalkar
  Title:
Director


 
[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE I
 
Commitments
 
Lender
 

Commitment
 
Wells Fargo Bank, National Association
 
$
1,000,000,000
 
The Bank of Nova Scotia
 
$
400,000,000
 
Total
 
$
1,400,000,000
 

 

--------------------------------------------------------------------------------

SCHEDULE II


Subsidiary Indebtedness
 
($ Millions)
                             
Subsidiary
 
Debt Instrument
 
Maturity
 
Amount
 
CareFusion Solutions LLC
 
Bank loan
 
May 2021
 
$
9
 
C. R. Bard, Inc.
 
Senior Note
 
December 2026
 
$
13
 
Becton Dickinson Rowa Germany GmbH
 
Bank loans
 
September 2020
 
$
1
 
Becton Dickinson Euro Finance Sarl
 
Senior Note
 
June 2021
 
$
646
 
Becton Dickinson Euro Finance Sarl
 
Senior Note
 
June 2023
 
$
859
 
Becton Dickinson Euro Finance Sarl
 
Senior Note
 
June 2026
 
$
644
 




--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Note
 
U.S. $
   
Dated [___], 201_



FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to of __________________ or
its registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Term Loan Agreement referred to below) on the Maturity
Date (as defined in the Term Loan Agreement) the principal sum of U.S.$[amount
of the Lender’s Commitment in figures] or, if less, the aggregate principal
amount of the Loans (as defined below) made by the Lender to the Borrower
pursuant to the Term Loan Agreement then outstanding.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.
 
Both principal and interest in respect of each Loan are payable in lawful money
of the United States of America to Wells Fargo Bank, National Association
(“Wells Fargo”), as Administrative Agent (as defined below), in same day funds.
Each Loan made by the Lender to the Borrower pursuant to the Term Loan
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note; provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Term Loan Agreement.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the 364-Day Term Loan Agreement dated as of March 20, 2020 (the
“Term Loan Agreement”) among the Borrower, the Lender and certain other banks
parties thereto and Wells Fargo, as administrative agent for the Lender and such
other banks (in such capacity, the “Administrative Agent”). The Term Loan
Agreement, among other things, (i) provides for the making of Loans (the
“Loans”) by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Loan being evidenced
by this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
 
This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.
 
Exhibit A-1
 

--------------------------------------------------------------------------------

BECTON, DICKINSON AND COMPANY
     
By
     
Name:
   
Title:
 

 
Exhibit A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL
 
Date
 
Amount of
Loan
 
Amount of
Principal Paid or
Prepaid
 
Unpaid of
Principal
Balance
 
Notation
Made By



Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B
 
Form of Notice of Borrowing
 
Wells Fargo Bank, National Association as Administrative
Agent for the Lenders party
to the Term Loan Agreement
referred to below
1525 West W.T. Harris Blvd
Mailcode D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


[Date]


Ladies and Gentlemen:
 
The undersigned, Becton, Dickinson and Company, refers to the 364-Day Term Loan
Agreement, dated as of March 20, 2020 (the “Term Loan Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Term Loan Agreement that the undersigned hereby
requests a Borrowing under the Term Loan Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Term Loan Agreement:
 


(i)
The Business Day of the Proposed Borrowing is __________ __, _____.1

 


(ii)
The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

 


(iii)
The aggregate amount of the Proposed Borrowing is $1,400,000,000.00.

 


(iv)
[The initial Interest Period for each Loan made as part of the Proposed
Borrowing is ___________ month[s]].2

 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 

--------------------------------------------------------------------------------



1
Each Loan shall be made on notice, given not later than 3:00 P.M. (New York City
time) on the third Business Day prior to the requested date of the proposed Loan
(in case of a Loan consisting of Eurodollar Rate Loans), given not later than
11:00 A.M. (New York City time) on the requested Business Day of the proposed
Loan (in the case of a Loan consisting of Base Rate Loans), by the Borrower to
the Administrative Agent, which shall give to each Lender prompt notice thereof
by fax (or transmission by other electronic communication).

2
For Eurodollar Rate Loans only, Interest Periods can have a duration of one,
two, three or six months.



Exhibit B-1



--------------------------------------------------------------------------------


(A)
the representations and warranties contained in Section 4.01 of the Term Loan
Agreement are true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties are true and correct in all respects) on and as of the Closing
Date, as though made on and as of the Closing Date; and

 


(B)
on and as of the Closing Date and before and after giving effect to the
borrowing of Loans and to the application of the proceeds therefrom, no event
has occurred and is continuing, or would result from such borrowing or from the
application of the proceeds therefrom, which constitutes a Default or an Event
of Default.

 
Very truly yours,
     
BECTON, DICKINSON AND COMPANY
     
By
   


Name:
 


Title:
 



Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C
 
Form of Assignment and Assumption
 

CUSIP Number:
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan Agreement (including without limitation any guarantees
included in respect thereof), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
 

--------------------------------------------------------------------------------




1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is from multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



Exhibit C-1



--------------------------------------------------------------------------------

1.
Assignor[s]:
                           
2.
Assignee[s]:
                             
[Assignee is an [Affiliate] of [identify Lender]
         
3.
Borrower:
Becton, Dickinson and Company
       
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Term Loan Agreement
       
5.
Term Loan Agreement:
The 364-Day Term Loan Agreement dated as of March 20, 2020, among Becton,
Dickinson and Company, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto
       
6.
Assigned Interest[s]:
   

 
 
Assignor[s]5
 
Assignee[s]6
 
Aggregate Amount of
Loans for all Lenders7
 
Amount of
Loans Assigned8
 
Percentage Assigned
of Loans9
 
 
CUSIP Number
      
$
   
 
 
$
%
          
$
   
 
 
$
%
          
$
   
 
 
$
%
   



[7.
Trade Date:
 
]
 

 
[Page break]
 
Effective Date: ____________ ____, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

--------------------------------------------------------------------------------




5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8

Set forth, to at least 11 decimals, as a percentage of the Loans of all Lenders
thereunder.

9

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]10
   
[NAME OF ASSIGNOR]
           
By:
     
Title:
             
[NAME OF ASSIGNOR]
           
By:
     
Title:
             
ASSIGNEE[S]11
   
[NAME OF ASSIGNEE]
           
By:
     
Title:
             
[NAME OF ASSIGNEE]
           
By:
     
Title:
   



[Consented to and]12 Accepted:
     
[NAME OF ADMINISTRATIVE AGENT], as
     
Administrative Agent
     
By:
   
Title:
   




--------------------------------------------------------------------------------



10
Add additional signature blocks as needed.

11
Add additional signature blocks as needed.

12
To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Agreement.



Exhibit C-3



--------------------------------------------------------------------------------

[Consented to:]13 Accepted:
       
[NAME OF RELEVANT PARTY]
       
By:
    Title:
   




--------------------------------------------------------------------------------



13
To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Term Loan Agreement.



Exhibit C-4



--------------------------------------------------------------------------------

ANNEX 1
 
364-DAY TERM LOAN AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1          Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Term Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2          Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it meets all the requirements to be an assignee under Section
8.07 of the Term Loan Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(g) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignee whether such amounts have accrued prior to, on or after the
Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
 
Exhibit C-5



--------------------------------------------------------------------------------

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.
 
Exhibit C-6



--------------------------------------------------------------------------------

EXHIBIT D-1
 
Form of U.S. Tax Compliance Certificate
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the 364-Day Term Loan Agreement dated as of March
[•], 2020 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
 
[NAME OF LENDER]
       
By:
   
Name:
   
Title:
         
Date: __________ __, 20[ ]
 



Exhibit D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2-1
 
Form of U.S. Tax Compliance Certificate
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the 364-Day Term Loan Agreement dated as of March
[•], 2020 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
 
[NAME OF PARTICIPANT]
 
[NAME OF PARTICIPANT]
       
By:
   
Name:
    Title:
   
    Date: __________ __, 20[ ]   


 

Exhibit D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3-1
 
Form of U.S. Tax Compliance Certificate
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the 364-Day Term Loan Agreement dated as of March
[•], 2020 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
 
[NAME OF PARTICIPANT]
       
By:
    Name:
   Title:
          Date: __________ __, 20[ ]    



Exhibit D-3-1



--------------------------------------------------------------------------------

EXHIBIT D-4-1
 
Form of U.S. Tax Compliance Certificate
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the 364-Day Term Loan Agreement dated as of March
[•], 2020 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
 
[NAME OF LENDER]
       
By:
    Name:
    Title:
          Date: __________ __, 20[ ]   



Exhibit D-4-1



--------------------------------------------------------------------------------